


110 HR 4292 IH: Superior National Forest Land

U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4292
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2007
			Mr. Oberstar
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committees on Natural Resources,
			 Energy and Commerce, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To authorize the sale of certain National Forest System
		  lands in the Superior National Forest in Minnesota.
	
	
		1.Short titleThis Act may be cited as the
			 Superior National Forest Land
			 Adjustment Act of 2007.
		2.Findings and
			 definitions
			(a)FindingsThe
			 Congress finds the following:
				(1)Fragmentation of
			 property rights on certain lands within and adjacent to the Superior National
			 Forest in Minnesota hampers the ability of private mineral owners to utilize
			 their mineral rights and the ability of the Forest Service to manage associated
			 forested areas.
				(2)The United States
			 primarily owns the surface rights in the lands described in section 3, subject
			 to reserved and outstanding mineral rights.
				(3)The public
			 interest in selling the federally owned lands described in section 3 outweighs
			 the interest served by maintaining such lands under Federal ownership.
				(4)The sale of some Federal surface and
			 subsurface rights in lands under this Act will facilitate mining in the areas
			 described in section 3, improving the economy of the United States by providing
			 employment and needed mineral resources.
				(5)Minnesota and the Army Corps of Engineers,
			 in cooperation with the Forest Service, are preparing an environmental impact
			 statement for proposed mining operations by Poly Met Mining, Inc., on and
			 adjacent to the lands authorized for conveyance by this Act, and the scope of
			 the environmental impact statement is more fully described in a Federal
			 Register notice dated July 1, 2005 (70 Fed. Reg. 38122).
				(6)Proceeds from the
			 sale of lands authorized by this Act will be used by the Forest Service to
			 purchase desirable private inholdings within and adjacent to the Superior
			 National Forest.
				(b)DefinitionsIn
			 this Act:
				(1)The term
			 lands includes interests in lands.
				(2)The term
			 Secretary means the Secretary of Agriculture.
				(3)The term
			 surface mining means the excavation of lands for the purposes of
			 obtaining minerals, including excavation methods such as contour, strip, auger,
			 open pit, and area mining.
				3.Land conveyance
			 authority, Superior National Forest, Minnesota
			(a)Conveyance
			 authorityThe Secretary of Agriculture may sell any or all right,
			 title, and interest of the United States in and to the lands within the
			 Superior National Forest in Minnesota described in subsection (b).
			(b)Lands authorized
			 for conveyance
				(1)Lands
			 describedThe federally owned lands subject to sale under this
			 Act are certain lands located in St. Louis County, Minnesota, comprising
			 approximately 6,700 acres, more fully described as follows:
					(A)Township 59 North, Range 13 West, 4th
			 Principal Meridian:
						(i)Sections 1 through
			 9, inclusive.
						(ii)Sections 10, 11,
			 17, and 18, those portions lying north of and subject to the right-of-way held
			 by the Erie Railroad.
						(iii)The N½ of section 12.
						(B)Township 59 North, Range 12 West, 4th
			 Principal Meridian:
						(i)Section 6: Lots 3,
			 4, and 9, inclusive.
						(ii)Section 7: Lots 3
			 and 4, inclusive.
						(C)Township 60 North, Range 13 West, 4th
			 Principal Meridian:
						(i)The S½SE¼ of section 33.
						(ii)The S½S½ of section 34.
						(iii)The S½S½ of section 35.
						(2)MapThe
			 lands described in paragraph (1) are generally depicted on a Forest Service map
			 dated October 4, 2007, and entitled PolyMet (Proponent) Case
			 #4544, which shall be on file and available for public inspection in
			 the office of the Forest Supervisor, Superior National Forest, until such time
			 as the lands are conveyed.
				(3)Modification of
			 boundariesThe Secretary may
			 modify the boundaries of the lands described in paragraph (1) based on factors
			 such as buffers and other land management considerations.
				(c)Form of
			 conveyanceThe lands sold
			 under this Act shall be conveyed by quitclaim deed executed by the Forest
			 Service, Eastern Region, Director of Air, Soil, Water, Lands, and Minerals. The
			 Secretary may reserve such rights-of-way or other rights or interests in the
			 lands as the Secretary considers necessary for future management purposes or is
			 otherwise in the public interest.
			(d)ValuationAny appraisal of the lands to be sold under
			 this Act shall conform to the Uniform Appraisal Standards for Federal Land
			 Acquisitions, and the appraisal shall be subject to the approval of the
			 Secretary. For purposes of appraisal, the lands authorized for conveyance under
			 this Act include the right of the surface owner to allow or deny all forms of
			 surface mining.
			(e)ConsiderationConsideration
			 for a sale of lands under this Act shall be in an amount not less than the
			 appraised market value.
			(f)Method of
			 SaleThe Secretary may sell lands described in subsection (b) at
			 public or private sale, including competitive sale by auction, bid, or
			 otherwise, in accordance with such terms, conditions, and procedures as the
			 Secretary determines are in the best interests of the United States, subject to
			 the following:
				(1)The Secretary shall first offer the sale of
			 such lands for consideration at the appraised market value to Poly Met Mining,
			 Inc., a Minnesota corporation, which shall have 90 days from the date of the
			 offer during which to contract for the purchase of such lands.
				(2)During the 90 days period referred to in
			 paragraph (1), the Secretary shall not offer to sell such lands to any party
			 other than Poly Met Mining, Inc.
				(3)In the offer under
			 paragraph (1), the Secretary shall require Poly Met Mining, Inc., to cover the
			 reasonable costs of survey, appraisal, and other expenditures directly
			 associated with the proposed sale.
				(4)The Secretary may
			 reject any counteroffer made by Poly Met Mining, Inc., in response to the offer
			 of the Secretary under paragraph (1) if the Secretary determines that the
			 counteroffer is inadequate or is not in the public interest.
				(g)BrokersThe
			 Secretary may utilize brokers or other third parties in the disposition of the
			 lands authorized by this Act and, from the proceeds of a sale, may pay
			 reasonable commissions or fees.
			4.Treatment of
			 proceeds
			(a)DepositThe
			 Secretary shall deposit the proceeds of a sale authorized by this Act in the
			 fund established by Public Law 90–171 (commonly known as the Sisk Act; 16
			 U.S.C. 484a).
			(b)AvailabilityAmounts
			 deposited under subsection (a) shall be available to the Secretary until
			 expended, without further appropriation, for the acquisition of lands within
			 and adjacent to the Superior National Forest.
			5.Miscellaneous
			 provisions
			(a)Wetlands
			 offsetFor purposes of
			 compliance with Executive Order 11990 (May 24, 1977; 42 Fed. Reg. 26961) and
			 Executive Order 11988 (May 24, 1977; 42 Fed. Reg. 26951), the Secretary shall
			 offset the loss of wetlands from any sale under this Act by the acquisition of
			 wetlands within and adjacent to the Superior National Forest within ten years
			 after the date of the final conveyance of lands under this Act.
			(b)Environmental
			 analysis requirement
				(1)For conveyances
			 authorized by this Act, the Secretary shall assume that the future use of the
			 lands so conveyed will be for surface mining.
				(2)For conveyances
			 authorized by this Act, the ongoing preparation of an environmental impact
			 statement by the Army Corps of Engineers referenced in section 2(a)(5) shall be
			 considered sufficient disclosure and documentation of environmental effects as
			 required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.), and regulations promulgated thereunder.
				(3)Conveyances
			 authorized under this Act shall not be delayed pending completion of the
			 environmental impact statement referenced in section 2(a)(5).
				(c)Inapplicable
			 lawSection 120(h) of the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) shall not apply to
			 the conveyances authorized by this Act.
			(d)Administrative
			 AppealThere shall be no administrative appeal for any actions
			 taken by the Secretary in furtherance of the sales authorized by this
			 Act.
			(e)Deadline for
			 sale of landsTo the extent
			 practicable, the sale of lands authorized by this Act shall be completed within
			 180 days after the enactment of this Act.
			
